Citation Nr: 1741207	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Veteran testified at a May 2017 Board videoconference hearing.  The hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthritis in the left knee.

2.  The evidence is at least in equipoise on the question of whether left knee arthritis is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Because the Board is granting the full benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary in this case.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service treatment records are not available in this case.  Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  A September 2012 Memorandum shows that the RO made multiple attempts to obtain the Veteran's service treatment records from the U.S. Army and Joint Services Records Research Center (JSRRC).  Those records, however, were destroyed in a fire that occurred at the National Personnel Records Center (NPRC) archives in St. Louis, Missouri and JSRRC correspondence indicates that the information requested could not be reconstructed.  

During a May 2017 Board videoconference hearing, the Veteran testified that he injured his knee in an automobile accident in service in 1960.  He reported that he was a passenger in the vehicle, and stated that after the accident, he was transported by ambulance to the Air Force Hospital at the Lackland Air Force Base.  He reported that he had some stiches placed on his mouth and that he had bruises on both knees, the left being worse.  He stated that his left knee was wrapped and placed in a brace which he wore for three months.  He reported that after the brace was removed, he was returned back to full duty.  The Veteran indicated that he had some swelling in the knee post-service and that he sought treatment, but reported that he did not continue to seek medical treatment for the knee.  He indicated that his current physician, Dr. R.T. had been treating him for the last 25 years.   

In the absence of service treatment records, the Board finds that the Veteran has provided credible testimony describing an injury to the left knee which occurred during an in-service motor vehicle accident followed by treatment with a knee brace.  The Veteran is competent to describe an injury to the knee that he experienced in service, as well as his treatment, and statements have with regard to his injury have been consistent throughout the record.  

The Veteran has currently diagnosed arthritis in the left knee.  Private treatment records from the Porretta center for Orthopedic Surgery in correspondence with the Veteran's primary care physician, Dr. R.T., show that the Veteran was initially diagnosed with arthritis in the left knee by x-ray in September 2006 after an acute onset of locking, catching, buckling, and swelling of the knee.  A March 2009 letter from Dr. R.T. indicates that the Veteran had been a patient of his since December 1991.  He reported that the Veteran was first seen in his office in August 2006 for swelling of the knee before being referred for follow-up by an orthopedic surgeon in September 2006.  

Based on the Veteran's testimony and findings from private treatment records, the Board finds that the Veteran had some left knee symptoms treated just after separation from service, but he did not require continued treatment for the knee until August 2006.  Because the record shows that the Veteran had been a patient of Dr. R.T. since 1991, consistent with the Veteran's testimony, the Board finds that earlier left knee complaints, had they been present, would have been reflected in treatment records or statements from Dr. R.T.  Thus, the Board finds that left knee symptoms were not chronic in service or continuous post service, and arthritis did not manifest to a compensable degree within one year of service separation. 

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran left knee arthritis is related to service.  The Veteran's primary care physician has provided two opinions in support of the appeal.  In a February 2014 letter, Dr. R.T. noted that the Veteran had served four years active duty in the Air Force.  He stated that in 1960, the Veteran was a front seat passenger when the driver of his vehicle fell asleep at the wheel causing the car to crash.  He was knocked unconscious, injured his left knee, and was treated in the emergency room.  He noted that the Veteran had chronic knee problems over the years.  Dr. R.T. opined that the initial trauma/injury to the left knee led to arthritis in the left knee.  In a June 2017 letter, Dr. R.T. stated that the Veteran had complained of multiple joint pains, to include in the left knee, which he related to a motor vehicle accident while serving in the military years ago.  Dr. R.T. opined that it was highly probable that his motor vehicle accident contributed to the arthritis he was now experiencing.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board has found that the Veteran has credibly reported a history of injury to the left knee in service, and therefore, the Veteran's primary care physician's opinions based on such history of injury and his current complaints are probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left knee arthritis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for left knee arthritis is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


